Citation Nr: 1418490	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent prior to December 21, 2012, and in excess of 20 percent thereafter, for service-connected rotator cuff tendonitits, subacromial bursitis, residuals of a right acromioclavicular joint separation (right shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 21, 2012, the Veteran's service-connected right shoulder disability manifested in no worse than malunion or nonunion of the clavicle or scapula without loose movement; it did not manifest in nonunion of the clavicle or scapula with loose movement, dislocation of the clavicle or scapula, or limitation of motion of the right arm at shoulder level.

2.  From December 21, 2012, forward, the Veteran's service-connected right shoulder disability manifests in no worse than limitation of motion of the arm at shoulder level; it does not manifest in limitation of motion of the right arm midway between the side and the shoulder level.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent prior to December 21, 2012, and in excess of 20 percent thereafter, for service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki,
580 F.3d 1270 (2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication in an August 2010 letter. 

With regard to the duty to assist, VA has obtained the Veteran's VA outpatient treatment records.  The Veteran was also provided VA examinations in connection with his claim in August 2010 and December 2012.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In this regard, the Board acknowledges the Veteran's assertion that the right shoulder disability was worse than evaluated during the August 2010 VA examination.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, while the Veteran has expressed his disagreement with the August 2010 VA examiner's findings, the Veteran has not provided a specific argument or evidence concerning the professional competence of the August 2010 VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.

Further, the VA examinations were thorough, adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Barr, 21 Vet. App. at 303.  Additionally, neither the Veteran nor his representative has contended that the right shoulder disability has worsened since the most recent VA examination in December 2012.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Shoulder Rating Analysis

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.  The Veteran's right arm is his major extremity.  38 C.F.R. §§ 4.69, 4.71a.

The Veteran is not shown to have ankylosis of the right shoulder or impairment of the humerus of the right extremity.  Therefore Diagnostic Codes 5200 and 5202 do not apply.  Id.

Under Diagnostic Code 5201, the minimum compensable rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

Under Diagnostic Code 5203, a 10 percent rating is assigned on the major (or dominant) side for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent rating is assigned on the major (or dominant) side for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Id.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran maintains that the symptomatology associated with the right shoulder disability warrants evaluations which are higher than those assigned for the appeal period.  After a review of all the evidence, lay and medical, the Board finds that the criteria for an increased disability rating in excess of 10 percent prior to December 21, 2012, and in excess of 20 percent thereafter, for service-connected right shoulder disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

The Veteran underwent a VA examination of the right shoulder in August 2010.  There, the Veteran denied neck, trapezius, and other shoulder pain, and he did not note right shoulder swelling, redness, or warmth.  He was not dropping items but had pain anteriorally with extension and palpation.  Upon physical examination, the Veteran had 180 degrees of right shoulder flexion, 180 degrees of right shoulder abduction, and internal and external rotation, bilaterally, of 90 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.

The Veteran was afforded another VA examination of the right shoulder in December 2012.  At that time, the Veteran reported worsening pain since the in-service right shoulder injury.  Upon physical examination, the Veteran had 105 degrees of right shoulder flexion with pain beginning at 75 degrees and right shoulder abduction of 85 degrees with pain beginning at 75 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion of the shoulder and functional loss and/or functional impairment of the shoulder resulting in weakened movement, excess fatigability, incoordination, and pain on movement.  The additional limitation of range of motion after repetitive-use testing resulted in 75 degrees of flexion and 70 degrees of abduction.

Comparing the symptoms of the Veteran's right shoulder disability shown with the criteria for rating a shoulder disability prior to December 21, 2012, the Veteran's service-connected right shoulder disability manifested in no worse than malunion or nonunion of the clavicle or scapula without loose movement.  It did not manifest in nonunion of the clavicle or scapula with loose movement, dislocation of the clavicle or scapula, or limitation of motion of the right arm at shoulder level prior to December 21, 2012.  From December 21, 2012, forward, the Veteran's service-connected right shoulder disability manifests in no worse than limitation of motion of the arm at shoulder level and it does not manifest in limitation of motion of the right arm midway between the side and the shoulder level.

The Board has also specifically considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca, 8, Vet. App. at 202.  The August 2010 VA examination report establishes that, prior to December 21, 2012, the Veteran has did not have pain on motion of his right shoulder.  While the December 2012 VA examination report did establish that the Veteran has pain on motion of his right shoulder which was shown to have caused additional limitation in range of motion (at worst, 75 degrees of flexion and 70 degrees of abduction), such pain does not warrant an increased rating of 30 percent as the range of motion did not more closely approximate limitation that was midway between the side and shoulder level, and is contemplated by the 20 percent rating assigned from December 21, 2012, forward.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased evaluations for a right shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected rotator cuff tendonitits and subacromial bursitis as residuals of right acromioclavicular joint separation are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating the shoulder disability specifically provide for ratings based on the presence of limitations of motion of the shoulder (including due to pain and other orthopedic factors; see 38C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); and other clinical findings such as malunion or nonunion of the clavicle or scapula.  The schedular rating criteria, including Diagnostic Codes 5201 and 5203, specifically provide for disability ratings based on shoulder limitation of motion, and malunion or nonunion of the shoulder.  In this case, considering the lay and medical evidence, the right shoulder disability has manifested in pain, limitation of motion, and malunion or nonunion of the clavicle or scapula without loose movement; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran and shown by the other evidence of record are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with rotator cuff tendonitits and subacromial bursitis as residuals of right acromioclavicular joint separation, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the claim for a TDIU is addressed in the Remand section below.



ORDER

An increased disability rating in excess of 10 percent prior to December 21, 2012, and in excess of 20 percent thereafter, for service-connected right shoulder disability is denied.


REMAND

In the September 2010 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  The issue of a TDIU was readjudicated and denied in a December 2011 rating decision.  In the December 2012 VA examination report, the examiner indicated that the service-connected right shoulder disability resulted in intolerance of excessive, repetitive, or prolonged activity of the right shoulder, intolerance of prolonged activity of the right shoulder, and intolerance of heavy lifting, which impact the Veteran's ability to work.  Indeed, the record reflects that the Veteran is unemployed.  As such, the current occupational impairment associated with the service-connected right shoulder disability was not considered by the RO in the earlier adjudications of a TDIU.  In light of this evidence, the RO should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2013).  Even if the combined schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met, the additional occupational impairment and symptoms due to the service-connected disabilities will need to be considered to determine whether referral for a TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of a TDIU is REMANDED for the following action:

After accomplishing any additional notification and/or development deemed warranted, to include a VA examination, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the right shoulder disablity, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


